BRETT, Presiding Judge.
This is an appeal from the Municipal Criminal Court of the City of Oklahoma City, where plaintiff in error — hereafter referred to as defendant, as he appeared in the trial court — was convicted of the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Liq*192uor. Defendant was tried by a jury which found him guilty and assessed his punishment at ninety (90) days confinement in jail. Defendant’s motion for new trial was overruled and judgment and sentence was imposed on February 3, 1970 from which this appeal was lodged. Defendant was admitted to bail in the amount of $500.00.
Defendant filed his petition in error, but filed no brief in support thereof. Under the rules of the Court, this matter has been summarily submitted for consideration. In his petition, defendant asserts nine points of error, but under the facts contained in the record none appears worthy of consideration. Under the facts contained in the record, it does not appear that the jury was overly influenced when the sentence was considered in that no fine was imposed on defendant, but he was assessed the maximum jail sentence of ninety (90) days.
 Two police officers testified concerning their arrest of defendant early on the morning of June 15, 1969. The only contention of error concerning their testimony appears to be with reference to defendant’s name. He was first charged under the name of Floyd Tarver, and when objection was offered the trial court permitted the information to be amended to read “Loyd Tarver.” From the point of correcting defendant’s name on, the evidence offered by the defendant coincided with that of the prosecution, except as to where defendant had been, and where he was headed. Defendant’s admission that he was arrested at the point identified by the police officers coincided with that of the officers. Defendant admitted he had been drinking — while assisting his brother change the left front tire to his truck somewhere to the northwest of Oklahoma City —and he testified that he took another drink just after having taken a short nap along-side the road. The Breathalyzer Test- — which defendant admitted voluntarily taking — showed a reading of .22%.
Defendant offers no citations in support of his petition in error, but only asserts error. We have examined the record of trial and find the evidence supports the jury’s finding defendant guilty of the charge. The court’s instructions to the jury have been considered and are found to be proper. We also fail to find that defendant’s constitutional rights were violated, as contended in the petition in error. Notwithstanding the fact that defendant’s name was erroneously entered on the information, from defendant’s own testimony he substantiated the testimony of the arresting officers.
It is therefore the order of the Court, that defendant’s sentence should be, and the same is therefore, affirmed.
It ⅛therefore ordered that the judgment and sentence in Municipal Criminal Court of the City of Oklahoma City, case number 7327, is affirmed.
BUSSEY and NIX, JJ., concur.